PER CURIAM.
Upon review of the record it is clearly evident that the real property of the appellants was annexed to the City of Clear-water, appellee, in accordance with the requirements of law. See art. Ill, § 21 of the Constitution of Florida (1885) F.S.A.1 and § 11.02, Florida Statutes, F.S.A. The order of the trial court granting the motion for summary judgment in favor of the city is, therefore,
Affirmed.
HOBSON, A. C. J., and BOARDMAN and GRIMES, TJ., concur.

. This cause of action accrued in 1965.